t c memo united_states tax_court estate of gertrude m ball deceased philip b o’brien administrator petitioner v commissioner of internal revenue respondent docket no filed date alfred j o’donovan for petitioner luanne s dimauro for respondent memorandum opinion jacobs judge the parties submitted this case fully stipulated pursuant to rule the issue for decision is whether respondent’s denial of the estate of gertrude m ball’s the estate claim_for_abatement of interest pursuant to the provisions of sec_6404 was an abuse_of_discretion unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure background we adopt as findings_of_fact all statements contained in the stipulation of facts the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference the underlying matter involves the federal_income_tax liability of gertrude m ball sometimes referred to as ms ball or decedent who died testate on date before her income_tax return was filed the decedent resided in rhode island when she passed away ellen o’brien ms o’brien the decedent’s daughter was originally appointed executrix of the estate and represented the estate until she died on date on date philip o’brien was appointed successor fiduciary of the estate ms ball resided in the town of new shoreham block island rhode island the town for most of her adult life before ms ball sold a one-half interest in a parcel of real_property to the town after it threatened to condemn the property for public use ms ball had a low basis in that property her attorney at the time the original attorney advised ms ball that she could defer recognition of gain on the sale of the property if she reinvested the sale proceeds in like-kind_property by the end of the second year following the year in which the sale occurred the original attorney failed to inform ms ball that her basis in the original property would transfer over to any new property acquired following the original attorney’s advice ms ball reinvested the sale proceeds in a residence in south kingston rhode island the south kingston real_property and leased that property to an individual whom she knew unbeknownst to ms ball the lease drafted by the original attorney gave the lessee an option to purchase the south kingston real_property on date the lessee exercised the purchase option and the sale closed in date ms ball realized a dollar_figure gain and incurred a dollar_figure income_tax_liability on the sale of the property the original attorney who had prepared ms ball’s federal_income_tax returns for many years filed on ms ball’s behalf a request for a tax_return filing extension the extension request indicated that ms ball had an expected income_tax_liability of dollar_figure at a time not specified in the record the original attorney was discharged new counsel was retained and an accountant was engaged to prepare ms ball’s federal_income_tax return on the basis of the information provided to them the accountant and new counsel agreed that the gain recognized from the sale of the south kingston real_property should be reported on ms ball’s federal_income_tax return ms o’brien as the estate’s executrix filed a form_1040 u s individual_income_tax_return dated date for tax_year that return reported the gain from the sale of the south kingston real_property and the resulting income_tax_liability but the liability was left unpaid on or about date the commissioner filed a proof_of_claim against the estate in the probate_court for the town of new shoreham block island rhode island indicating that dollar_figure in income_tax interest and penalties was due the united_states substantially_all of this liability was attributable to ms ball’s income_tax_liability on at least seven occasions the estate received letters or notices from the internal_revenue_service irs stating that tax was owed and requesting that the amount stated in the proof_of_claim be paid the first of these letters was sent by the irs on date the irs’s letter dated date made the 1ms ball also had an outstanding federal_income_tax liability of dollar_figure plus interest dating from 2the remaining letters and notices were dated date date date date date and date situation crystal clear when it stated urgent immediate action is required we have made several attempts to collect the tax you owe but we still haven’t received your full payment if you don’t respond we may seize your paycheck bank account auto or other_property we may also file a federal_tax_lien during this time the estate sued the original attorney alleging negligence in failing to advise ms ball as to the potential tax implications should the lessee exercise his option to purchase the south kingston real_property and the attorney’s failure to inform ms ball and her family that had ms ball retained ownership of the south kingston real_property at the time of her death her family would have received a step-up in the property’s basis that lawsuit was settled for an amount net of attorney’s fees which approximated the amount of the income_tax reported as due to the united_states and the state of rhode island for the year when ms ball died the estate owned partial_interests in four condominium units and one single-family residence the real properties the remaining interests in the real properties were held by members of ms ball’s family one of the condominium units was held free of debt the other properties were subject_to mortgages between date and date the estate sold all of its interests in the real properties with respect to each sale the estate filed a form_4422 application_for certificate discharging property subject_to estate_tax lien in each case the irs issued a form_792 united_states certificate discharging property subject_to estate_tax lien by check dated date the estate paid the tax of dollar_figure owed for the estate requested on that date that all applicable penalties and accrued interest be abated the estate justified the abatement request on the basis of the original attorney’s negligence in date the irs agreed to abate the penalties the irs did not agree to abate the interest but instead requested that a revised request be submitted on date the estate filed a form_843 claim_for_refund and request for abatement checking box 4a request for abatement or refund of interest as a result of irs errors or delay on a statement attached to form_843 the estate maintained internal_revenue_code code sec_6404 provides that the service may abate all or any part of interest attributable to unreasonable errors or delays by the service in performing a ministerial or managerial act if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the service has contacted the taxpayer in writing with respect to such payment the irs disallowed the estate’s request for abatement of interest by letter dated date the letter stated we have 3the form sec_4422 were filed on may and date date date and date respectively determined that the interest due for this period was not the result of the failure of an employee of the internal_revenue_service to perform a ministerial or managerial act the estate appealed the denial of its interest abatement request to the irs appeals_office via a letter dated date on date the irs appeals_office issued a final_determination letter sustaining the denial of the interest abatement request stating we did not find any errors or delays on our part that merit abatement of interest in our review of available records and information discussion for tax years beginning before date the commissioner had the authority to abate the assessment of interest with respect to the payment of income_tax attributable to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act sec_6404 or any payment of tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial_act sec_6404 but only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment sec_6404 flush language the regulations in effect during provided the term ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act sec_301_6404-2t b temporary proced admin regs fed reg date if the commissioner denies a taxpayer’s abatement of interest request the taxpayer may petition this court for review sec_6404 see 550_us_501 holding that the court is the exclusive forum for judicial review of the commissioner’s refusal to abate interest baral v commissioner tcmemo_2009_113 since the commissioner’s power to abate interest is discretionary we give due deference to that discretion and in order to prevail the taxpayer must prove that the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 sec_6404 was amended by the taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 to permit interest abatement for interest accruing with respect to deficiencies or payments for tax years beginning after date arising from ministerial or managerial delays our inquiry in this latter regard is a factual one see chakoian v commissioner tcmemo_2009_151 boyd v commissioner tcmemo_2000_16 and the taxpayer bears the burden_of_proof rule a to be eligible for relief the taxpayer must establish a correlation between the error or delay by the irs officer_or_employee and a specific period for which interest should be abated as a result of that error or delay see bo v commissioner tcmemo_2005_150 palihnich v commissioner tcmemo_2003_297 the estate acknowledges that it cannot point to a specific period for which interest should be abated in donovan v commissioner tcmemo_2000_220 the taxpayer failed to identify specific periods for which he requested an abatement of interest we therein declined to order the requested interest abatement stating in effect petitioner is not so much seeking an abatement of interest as he is an exemption from it characterized in that manner and among other infirmities the scope of petitioner’s request simply put is beyond that contemplated by the statute which the congress did not intend would be used routinely to avoid payment of interest fn ref omitted the legislative_history of sec_6404 states this provision does not therefore permit the abatement of interest for the period of time between the date the taxpayer files a return and the date the irs commences an audit regardless of the length of the time period similarly if a taxpayer files a return but does not pay the taxes due this provision would not permit abatement of this interest regardless of how long the irs took to contact the taxpayer and request payment h conf rept pincite 1986_3_cb_1 the estate alleges that the irs created a delay by not being aggressive ie hounding the estate in seeking collection of the estate’s unpaid income_tax_liability and as a consequence the estate missed its chance to use the proceeds from the sale of the real properties to satisfy its outstanding income_tax_liability specifically the estate posits that because the irs did not intervene during the sale of the real properties ms o’brien as executrix of the estate did not realize that there was an outstanding tax debt that needed to be paid there was no personal follow up by the commissioner of the filing of the proof_of_claim in the probate_court or the mailing of multiple from letters some unsigned sent to the taxpayer and demanding payment had some follow up occurred the taxpayer naturally would have been well advised to be represented by her accountant or attorney however in this context the service’s representative would have learned of the taxpayer’s intent to sell property to reduce debt which likely would have been converted to a tax collection opportunity we do not find the estate’s position persuasive the holding in cannon v commissioner tcmemo_2002_205 is instructive in resolving this case there the taxpayer sought abatement of interest with respect to a federal_income_tax liability assessed on the basis of amounts reported on her original and amended federal_income_tax returns in cannon as in this case no audit took place and no notice_of_deficiency was issued in declining to order an abatement of interest we relied on the legislative_history of the statute the estate has failed to demonstrate that the delay in payment of the income_tax is the result of anything other than its own conduct the estate has not shown any delay by an irs officer_or_employee indeed the estate acknowledges in its brief that an irs representative contacted it soon after the estate’s income_tax return was filed on date stating respondent did not delay at all in contacting the taxpayer indeed as stated above the respondent filed amendment no of proof_of_claim dated on or about date citing the income_tax return but not indicating when the tax_lien arose the record demonstrates that the irs sent letters to the estate on seven occasions beginning as early as date reminding the estate of its tax_liability and warning that the estate could be subject_to lien or levy actions if there was no response the irs sent these letters to the estate during and after the period the estate sold the real properties the only additional action the irs could have taken at this point would have been to initiate a collection action eg a levy and the initiation of a collection action is not a ministerial activity mathia v commissioner tcmemo_2009_120 as we stated in smith v commissioner tcmemo_2002_1 the legislative_history of sec_6404 reveals that section is intended to be used solely in instances where failure to abate interest would be perceived as grossly unfair in this case we do not perceive respondent’s rejection of the estate’s requested interest abatement to be grossly unfair to conclude we find that the interest that accrued on the estate’s federal_income_tax is not the result of an irs officer_or_employee being erroneous or dilatory in performing a ministerial_act and that respondent did not abuse his discretion in denying the estate’s request for an abatement of interest to reflect the foregoing decision will be entered for respondent
